        Case: 3:20-cv-00582-jdp Document #: 47 Filed: 08/05/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ELGIN D. JACKSON,

        Plaintiff,
                                                     Case No. 20-cv-582-jdp
   v.

MEAGAN STONER and BOBBI BAILEY,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case with prejudice.




        /s/                                                   8/5/2021
        Peter Oppeneer, Clerk of Court                        Date
